John M. Kellogg, P. J. (dissenting):
The terms or effect of the written agreement cannot be changed by parol evidence. The intent of the parties is to be gathered from the agreement “ from the particular language, construed in the light of the surrounding circumstances.” An allegation that the parties intended that the agreement should have a meaning different from the one it has is ineffectual unless a definite statement of facts is made showing that the agreement is not properly written, in which case a reformation may be asked. The complaint may be searched in vain for any allegation of facts tending to show any agreement between the parties other than the written agreement produced, and no facts are alleged which would tend to change the ordinary construction of it as written. A motion for judgment admits *156all the issuable facts alleged, but not conclusions. The trial took place July 2, 1921, and concededly at that time the defendant had made complete default so that the plaintiff was entitled to the relief granted. In an equitable action the relief is fitted to the facts as they exist at the time of judgment. (Russell H. & I. M. Co. v. Utica D. F. & T. Co., 195 N. Y. 54; 21 C. J. 137, and cases cited.) I favor an affirmance.
Judgment and order reversed and motion for judgment on the pleadings denied, with costs to the appellant to abide the event.